THEAITORNEY                GENERAL
                          OFTEXAS




Hon. E. W. Easterling                        February 11, 1939
County Attorney
Jefferson County
Beaumont, Texas
Dear Sir:                    Opinion No. O-244
                             Re: Whether Commissioners' Court has
                                  the power to make a contract for
                                  the county for printing and sta-
                                  tionery supplies?
        Your request for an opinion on the above stated ques-
tion has been received by this office.
       A county has power to bind itself by contract
   and may be liable for breach of contract; the authority
   to contract on behalf of the county is vested alone in
   the Commissioners' Court in the absence of statutes
   authorizing some other agent to contract and if an agree-
   ment is not made through or sanctioned by said agency,
   it binds neither the county nor the individual. Coryell
   County VS. Burke & Corbett, 4 SW (2na) 283; Sparks VS.
   Kaufman County, 104 S.W. 605; Presidio County vs. Clarke,
   85 S.W. 475.
       As stated in the cases, Moore vs. McLennan
   County et al, 275 S.W. 478; Wallace et al vs. Commissioners'
   Court of Madison County et al, 281 S.W. 593; 15 SW (2na)
   535, the Commissioners' Court can exercise only those
   powers conferred by the Constitution and statutes of this
   State.
           Articles 2358, 2359, 2360, 2361, 2362, 2363,
   2364,     2365, 2366 and 2367 read as follows:
        "Art. 2358. May contract for supplies.
        The commissioners court by an order enter-
      ed of record, may contract as hereinafter pre-
      scribed, with some suitable person or persons
      to supply the county with blank books, all
      legal blanks and stationery as may be required
      by law to be furnished the county officials.
           "Art. 2359.    Bids advertised
Hon. E. W. Easterling, February 11, 1939, page 2    o-244


        The commissioners court shall advertise,
    at least once in every two years, for sealed
    proposals to furnish blank books, legal blanks,
    stationery and such other printing as may be
    required for the county for the term of such
    contract, and shall receive separate bids for
    the different classes hereinafter designated.
    Such advertisement shall be made by the county
    clerk, who shall notify by registered letter,
    each newspaper and job printing house in the
    county, and at least three stationery and
    printing houses in the State, of the time said
    contract is to be awarded, and of the probably
    amount of supplies needed.
       "Art. 2360. New bids advertised for
       Should supplies furnished by the successful
   bidder not be of the quality designated and pro-
   vided for, then the commissioners court may ae-
   clare such contract null and vol.d,and from
   time to time advertise for sealed proposals as
   in the first instance, rejecting any or all
   bids as often as they may deem best.
       "Art. 2361. Preference to local citizens
       All things being equal, contracts must be
   awarded to a citizen or taxpayer of the county
   in which the contract is let.
       "Art e 2362 s Stationery classified
       The stationery shall be divided into four
   classes : Class "A" shall embrace all blank
   books and all work requiring permanent and
   substantial binding. Class "B" shall embrace
   all legal blanks, letter heads and other print-
   ing, stationery and blank papers. Class "C"
   shall embrace typewriter ribbons, pens, ink,
   mucFlage, pencils, penholders, ink stands and
   ware of like kind. Class '5" poll tax receipts
   and all election supplies of whatever nature and
   description, not furnIshed by the State. Each
   and every bid shall be upon a particular class,
   separate and.part from any other class. To the
   lowest bidder on each class shall be awarded the
   contract for all work of that class.
        "Art. 2363.~~Bona with bid.
        Each bid shall be accompanied by a bond of
    the bidder, with two or more good and sufficient
    sureties, conditioned that, should the contract
Hon. E, W. Easterling, February 11, 1939, page 3     o-244


    be awarded to him he will without delay, upon
    being notified of such award, enter into a
    written contract, according to law and with his
    proposal, and will give such bona as may be re-
    quired for the faithful performance of said con-
    tract,
        "Art. 2364. Unlawful interest in contract,
        No member of the commissioners court OP any
    county officer shall be, either directly or in-
    directly, interested in any such contract.
        "Art. 2365. Contract made in open court
        All contracts shall be made in open court,
    with the lowest bidder, and all bids shall be
    spread in full on the minutes of the court.
        "Art. 2366. Contract and bond
        The successful biaaep shall enter into a
    written contract with the court, and shall give
    bond in the sum of two hundred and fifty dollars
    for each class or contract, to be approved by
    the county judge, conditioned for the faithful
    compliance with his bid and with the law, and
    shall be made payable to the county judge OP his
    successors in office.
        "Art. 2367. Affidavit with bid
        The manager, secretary OP other agent or
    officer of the bfdder shall attach to each bid
    an affidavit to the effect that affiant has full
    knowledge of the relations of the bidder with
    the other-firms in the same line of business and
    that the biadep is not a member of any trust, pool
    or combination of any kind and has not been for
    six months last past, directly or indirectly con-
    cerned in any pool or agreement or combination to
    control the price of supplies bid on, or to in-
    fluence any person to bid or not to bid thereon."
        In view of the foregoing authorities, you are respect-
fully advised that it is the opinion of this Department that
the above quoted statutes specifically authorize the Commis-
sioners' Court to contract for the county for printing ana
stationery supplies in the manner as prescribed in the fore-
going articles.
         Trusting that the foregoing answers your inquiry, we
remain
Hon. E. W. Easterling, February 11, 1939, page 4      o-244


                              Very truly yours
                           ATTORNEY GENERAL OF TEXAS


                               By s/Ardell Williams
                                    Ardell Williams
                                    Assistant
AW:AW:wc
APPROVED:
s/Gerald C, Mann
ATTORNEYGENERAL OF TEXAS